Citation Nr: 0811106	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder due to 
exposure to asbestos and/or silicate mineral. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the RO denied service 
connection for a lung disorder.  The veteran timely appealed 
the RO's October 2004 decision to the Board. 

In August 2007, the Board remanded the instant claim to the 
RO for additional development.  The case has returned to the 
Board for appellate review. 


FINDING OF FACT

The veteran's current lung disorder, non-specific fibrosis of 
the lungs, was not manifested in service or for many years 
thereafter, and the competent medical evidence of record 
weighs against a finding of any link between the diagnosed 
disorder and any aspect of the veteran's period of service, 
including to the claimed in-service exposure to asbestos 
and/or silicate mineral.


CONCLUSION OF LAW

Service connection for a lung disorder is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in an April 
2006 letter.  The letter did not explicitly tell the veteran 
to submit all relevant evidence in his possession.  The 
letter did, however, tell him to let VA know of any evidence 
he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
claim for service connection for a lung disorder, to include 
as due to in service exposure to asbestos and/or a silicate 
mineral is being denied, no effective date or rating is being 
set, and the lack of notice as to these elements is not 
prejudicial.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via an April 2006 letter.  Id. 

       Duty to Assist 

Regarding VA's duty to assist the appellant with his claim on 
appeal, relevant service and post-service private and VA 
examination and clinical treatment reports,  along with 
statements of the veteran and his representative, have been 
associated with the claims file.  In addition, pursuant to 
the Board's August 2007 remand directives, the veteran 
underwent a VA respiratory diseases examination in October 
2007, conducted by an examiner who reviewed the claims file.  
A copy of the October 2007 VA examination report has been 
associated with the claims file.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.






II.  Laws and Regulations

Service connection -general criteria 

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may be granted on the basis of a post- 
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Asbestosis criteria

As to claims for service connection for asbestosis or other 
asbestosis-related diseases, VA has issued a circular on 
asbestosis-related diseases.  This circular, DVB Circular 21-
88-8, Asbestosis-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestosis.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).

Subsequently, the M2-1 provisions regarding asbestosis 
exposure were amended. The new M21-1 guidelines were set 
forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

III.  Legal Analysis

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against service 
connection for a lung disorder as due to exposure to asbestos 
and/or silicon dioxide or silicate material.  In reaching the 
foregoing determination, the Board notes that the crux of the 
veteran's case hinges on whether or not he was, in fact, 
exposed to asbestos and/or a silicate material during 
military service and, if so, whether said exposure caused his 
current lung disorder, diagnosed as fibrosis of the lungs.

Service medical records, to include a February 1979 
separation examination report, are entirely negative for any 
lung pathology.  A chest X-ray was negative.  The records are 
also negative for references to exposure to asbestos and/or 
silicate material.  

After service, the earliest evidence of any lung disorder was 
in February 2001.  At that time, X-rays of the chest revealed 
bibasilar subsegemental atelectasis, apparently chronic lower 
lobe interstitial opacities.  (See, February 2001 report, 
prepared by Memorial Hospital).  In a December 2003 report, 
J. B., M. D., indicated that radiographs of the veteran's 
chest revealed parenchymal changes that are, "[c]onsistent 
with silicosis and asbestosisis provided the subject's 
exposure history and period of latency are appropriate."  
(See, December 2003 report, prepared by 
J. B., M. D.)  A February 2004 VA outpatient report contained 
a notation of "OUTSIDE X-RAY REPORTS REVEWIED WITH PT, 
CONSISTENT WITH ASBESTOSIS/SILICOSIS BY CXR 12/03." (See, 
February 2004 VA outpatient report).   

In October 2007, pursuant to the Board's August 2007 remand 
directives, the veteran underwent a VA respiratory diseases 
examination, conducted by an examiner who reviewed the claims 
file.  Computed tomography (CT) scan of the chest revealed no 
evidence of asbestosis-related disease.  There were areas of 
non-specific fibrosis in both lungs.  There was also a small 
nodule in the right upper lobe, which was thought to have 
been benign.  The VA examiner noted that the veteran was 
unable to satisfactorily perform a pulmonary function test 
for interpretation.  Based on these findings, the examination 
results and claims file review, the VA examiner's impression 
was that there was no objective evidence of asbestos related 
disease.  It was noted that there were some areas of non-
specific fibrosis visible on CT scan.  After having a VA 
pulmonologist review the veteran's CT scan, the VA examiner 
opined that the veteran's non-specific fibrosis, "[w]as less 
likely as not 'cuased' by or related to asbestosis."  

As noted previously herein, this case hinges, in part, on the 
veracity of the veteran's history of having been exposed to 
asbestos during service.  The Board finds the appellant's 
claimed history to be substantially rebutted by an absence of 
treatment of any lung pathology (during service or for 
decades thereafter), and an October 2007 VA examiner's 
opinion.  This opinion noted areas of fibrosis but found that 
they were not related to asbestos exposure.

The Board places great weight on the opinion of the October 
2007 VA examiner.
In contrast to Dr. J. B.'s December 2003 opinion, the October 
2007 VA examiner reviewed the claims file, performed a 
physical evaluation of the veteran's chest (to include X-rays 
and CT scan), and found no objective evidence of an asbestos-
related disease or an etiological link between the 
appellant's non-specific fibrosis of the lungs and exposure 
to asbestos.  Given the more comprehensive medical history 
upon which the October 2007 opinion was based, the Board 
affords it substantially more probative value than J. B., M. 
D.'s December 2003 opinion, which was based on an unverified 
and inaccurate history of the veteran having been exposed to 
asbestos during service.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
numerous statements submitted throughout the duration of the 
appeal.

Even if the veteran's statements could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the complete absence of any lung 
pathology either in service, or for more decades thereafter, 
and the comprehensive opinion of the October 2007 VA 
examiner.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis of asbestosis 
or a competent opinion as to medical causation. Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a lung disorder as 
due to exposure to asbestos and/or silicate mineral, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lung disorder as due to in-service 
exposure to asbestos (or silicate material) is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


